710 F.2d 233
Debra P. GRIMM, Plaintiff-Appellee,v.Q.V. LEINART and Ernst Phillips, Defendants-Appellants.
No. 81-5737.
United States Court of Appeals,Sixth Circuit.
June 6, 1983.

Appeal from the Eastern District of Tennessee;  Robert L. Taylor, chief judge.
Frank Q. Vettori, J. Anthony Farmer, Knoxville, Tenn., for defendants-appellants.


1
Herbert S. Moncier, Edward E. Wilson, Knoxville, Tenn., for plaintiff-appellee.


2
Before KEITH and CONTIE, Circuit Judges, and JOINER*, District Judge.

ORDER GRANTING PETITION FOR REHEARING

3
Upon consideration of the petition for rehearing, the above panel concludes that rehearing is necessary to consider the effect of the United States Supreme Court's opinion in Smith v. Wade, --- U.S. ----, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983) on the holding in this case.


4
Accordingly, it is hereby ordered that the petition for rehearing is granted, 705 F.2d 179 (6th Cir.1983).  It is further ordered that both parties file with the court within fifteen (15) days a supplemental memorandum of law discussing the district court's charge to the jury on punitive damages in light of Smith v. Wade.



*
 Hon. Charles W. Joiner, U.S. District Judge, Eastern District of Michigan, sitting by designation